Exhibit 10.5

 

FOURTH AMENDMENT TO

JUNIOR SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO JUNIOR SECURITY AGREEMENT (this “Fourth Amendment”) is
made and entered as of January 27, 2020, by and between MRI INTERVENTIONS, INC.,
f/k/a SurgiVision, Inc., a Delaware corporation (the “Company”), and LANDMARK
COMMUNITY BANK, a Tennessee state-chartered bank, in its capacity as collateral
agent (the “Collateral Agent”) for the ratable benefit of the registered holders
(the “Holders”) of the Company’s Junior Secured Promissory Notes due 2020 (the
“Notes”).

W I T N E S S E T H:

WHEREAS, the Company and the Collateral Agent, on behalf of the Holders, entered
into that certain Junior Security Agreement dated as of November 5, 2010, as
amended by that certain First Amendment to Junior Security Agreement dated as of
April 5, 2011, as further amended by that certain Second Amendment to Junior
Security Agreement dated October 14, 2011, and as further amended by that
certain Third Amendment to Junior Security Agreement dated March 25, 2014 (as
amended, collectively, the “Security Agreement”);

WHEREAS, the terms of the Security Agreement may be amended by the Company and
the Collateral Agent with the consent of Holders of a majority in aggregate
principal amount of the Notes outstanding (the “Required Holders”);

WHEREAS, the Required Holders have consented to the amendment of the terms of
the Security Agreement as set forth below; and

WHEREAS, with the consent of the Required Holders, the Company and the
Collateral Agreement desire to amend the terms of the Security Agreement as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Collateral Agent, on
behalf of the Holders, hereby agree as follows:

1.                  Defined Terms. Capitalized terms used in this Amendment
without definition shall have the same meanings ascribed to such terms in
Section 1 of the Security Agreement.

2.                  Amendment to Section 1 (Definitions).

 

(a)                Section 1 of the Security Agreement (Definitions) is hereby
amended by deleting clauses (o) and (s) thereof in their entirety and
substituting the following therefor:

 

(o)       “Senior Lender” shall mean the Senior Secured Convertible Note Holders
together with the Notes Collateral Agent on behalf of the Senior Secured
Convertible Note Holders, so long as any Note Offering Debt remains outstanding.

 

(s)       “Senior Debt” shall mean the Note Offering Debt.

 

(b)               Section 1 of the Security Agreement (Definitions) is hereby
further amended by deleting the defined term “Note Offering Debt” and
substituting the following:

 

 

 

 

“Note Offering Debt” means all indebtedness, including principal and all accrued
interest thereon, outstanding from time to time under the Senior Secured
Convertible Notes.

 

(c)       Section 1 of the Security Agreement (Definitions) is hereby further
amended by deleting the following defined terms “Second Priority Note Holders”
and “Second Priority Notes.”

 

(d)       Section 1 of the Security Agreement (Definitions) is hereby further
amended by adding the following new defined terms thereto.

 

“Senior Secured Convertible Note Holders” shall mean the persons in whose names
the Senior Secured Convertible Notes are registered.

 

“Senior Secured Convertible Notes” means those certain Senior Secured
Convertible Promissory Notes due 2025 to be issued by the Company from time to
time pursuant to the Securities Purchase Agreement dated January 11, 2020 by and
among the Company, the Investors (as defined therein) and Petrichor
Opportunities Fund I LP, as collateral agent (the “Notes Collateral Agent”), as
such Senior Secured Convertible Promissory Notes may be amended and in effect
from time to time.

 

3.                  Amendment to Section 7 (Subordination). Section 7 of the
Security Agreement (Subordination) is hereby amended by deleting Sections 7(a)
and 7(b) in their entirety and substituting the following therefor:

 

7.       Subordination.

(a)       The Liens arising under this Agreement and the exercise of any right
or remedy by the Collateral Agent in respect thereof is junior and subordinate
in respects to the interest of the Senior Lenders with respect to the Senior
Debt and the Liens that secure the Senior Debt, other than the right to payment
(but not with respect to the payment from the proceeds of any collateral subject
to such Liens) to the Holders as expressly provided under the Notes.

(b)       The Liens securing the Senior Debt shall be senior to the Liens
securing the Secured Obligations irrespective of the time of the execution,
delivery or issuance of any thereof or the filing or recording for perfection of
any thereof or the filing of any financing statement or continuation statement
relating to any thereof. The Collateral Agent shall not contest the validity,
perfection, priority or enforceability of, or assert the avoidability of, any
security interest or lien granted by the Company to the Senior Lenders and, upon
the request of the Senior Lenders, the Collateral Agent agrees to cooperate, at
the sole expense of the Company as provided in Section 9 hereof, in the defense
of any action regarding the validity, perfection, priority, enforceability or
avoidability of any such security interest or lien.

4.                  Miscellaneous. On and after the date hereof, each reference
in the Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Security Agreement shall mean and be a
reference to the Security Agreement as amended by this Fourth Amendment. Except
as expressly provided in this Fourth Amendment, all other terms, conditions and
provisions of the Security Agreement shall continue in full force and effect as
provided therein. This Fourth Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[The next page is the signature page.]

 

 

  

IN WITNESS WHEREOF, the Company and the Collateral Agent have executed and
delivered this Fourth Amendment (or caused the execution and delivery of this
Fourth Amendment by its duly authorized officers) on the date first above
written.

 

     

COMPANY:

 

MRI INTERVENTIONS, INC.

    By:   /s/ Harold A. Hurwitz Name:   Harold A. Hurwitz Title:   Chief
Financial Officer    

COLLATERAL AGENT:

 

LANDMARK COMMUNITY BANK,

as collateral agent for the ratable benefit of the Holders

    By:   /s/ Wm. Bryan Jones Name:   Wm. Bryan Jones Title:   Senior Vice
President

 

 

